Mary Ellen Barbera, Chief Judge
WHEREAS, this matter came before the Court upon Bar Counsel's filing of a Petition for Disciplinary or Remedial Action pursuant to Maryland Rules 19-737(b) and 19-721(a)(2); and
WHEREAS, this Court, pursuant to Rule 19-737(d), issued an Order dated February 22, 2019, suspending Brandi Shanee Nave, Respondent, from the practice of law in Maryland, effective immediately, pending further order of this Court; and
WHEREAS, this Court has considered Bar Counsel's and Respondent's written responses to the Court's Show Cause Order dated February 22, 2019;
NOW THEREFORE, it is this 29th day of March, 2019,
ORDERED, by the Court of Appeals of Maryland, that Brandi Shanee Nave, Respondent, is hereby indefinitely suspended from the practice of law in Maryland; and it is further
ORDERED, that Respondent shall not be eligible to petition for reinstatement in Maryland until she is unconditionally reinstated to the District of Columbia Bar; and it is further
ORDERED, that the Clerk of this Court shall issue notice of this final disposition in accordance with Maryland Rule 19-761(b).